The Superintendent of Insurance has decided that petitioner has “ violated the provisions of section 65 of the Insurance Law and is (are) not a competent and trustworthy person within the contemplation of the Insurance Law to transact an insurance brokerage business ” and has canceled his license as an insurance broker. Section 65 may be violated in numerous ways. The decision fails to comply with the requirement that findings must be made as to the identical act or acts which constitute the violation. It must be annulled. (Matter of Elite Dairy Products v. Ten Eych, 271 N. Y. 488.) The evidence upon which the Superintendent based his decision is weak and unsatisfactory and the decision should be set aside as against the weight of the evidence. (Civ. Prae. Act, art. 78, § 1296, subd. 7; Civ. Prac. Act, old § 1304, subd. 5.) Decision annulled, with fifty dollars costs and disbursements, and the matter remitted. Hill, P. J., Rhodes, McNamee, Crapser and Bliss, JJ., concur.